t c memo united_states tax_court constance h briley petitioner v commissioner of internal revenue respondent docket no filed date charles i cate for petitioner shari a salu for respondent memorandum findings_of_fact and opinion jacobs judge this matter is before us with respect to respondent’s denial of petitioner’s request for spousal relief from joint_and_several_liability under section for and years involved 1unless otherwise indicated all section references are to the internal continued findings_of_fact some of the facts have been stipulated and are so found the stipulated facts are incorporated in our findings petitioner resided in virginia when she timely filed her petition i petitioner’s and mr briley’s backgrounds petitioner married mr briley in they were married during the years involved and although they separated in they remained married as of the date of trial petitioner and mr briley filed their and form sec_1040 u s individual_income_tax_return as married_filing_jointly petitioner and mr briley both worked during the years involved holding a degree in industrial psychology petitioner was employed as a recruiter and human resources department generalist mr briley was the president of briley builders inc briley builders a virginia s_corporation established in which built and renovated residential homes mr briley was the company’s only employee it engaged subcontractors to perform the construction work although briley builders never issued stock petitioner believed she and mr briley were each shareholders of the company although she now believes mr briley wa sec_1 continued revenue code as amended and in effect at all relevant times all dollar amounts are rounded to the nearest dollar the sole shareholder petitioner based her original belief on mr briley’s representations to her again on the basis of his representations petitioner believed she was an officer of briley builders however she never participated in the company’s business and had no signature_authority over its bank accounts briley builders’ records were kept in the marital home but petitioner never sought to look at them petitioner and mr briley kept their finances separate petitioner deposited her wages of dollar_figure in and dollar_figure in in her separate bank account briley builders’ receipts were deposited in accounts controlled by mr briley petitioner and mr briley divided responsibility for their household expenses petitioner paid the utility expenses from her bank account while mr briley paid the family’s grocery bills and the mortgage on the marital home using briley builders’ bank accounts petitioner and mr briley purchased a marital home in for dollar_figure they used dollar_figure from the sale of their prior residence as a downpayment and financed the balance at the time of trial the home was encumbered by at least two liens the first was a mortgage held by chase bank and had an outstanding balance of dollar_figure as of date the second was a home equity loan held by usaa federal savings bank and had an outstanding balance of dollar_figure as of date and at trial petitioner introduced a deed_of_trust in favor of her father-in-law it was dated date but it was not signed and notarized until date just over a month after the internal_revenue_service irs issued a notice_of_deficiency to petitioner and mr briley with respect to the underlying tax matter see infra pp the deed_of_trust states that it was made to secure a dollar_figure loan from petitioner’s father-in-law which was evidenced by a note the note was not introduced at trial petitioner was not making payments on the usaa home equity loan or the alleged note as of the date of trial ii petitioner’s and mr briley’s underlying tax matter we now turn to the underlying matter which generated petitioner’s request for spousal relief in briley builders paid dollar_figure for a residential property in washington d c which the company renovated and rehabilitated during and in the property was sold for dollar_figure mr briley engaged norman shaft of the tax_return preparation firm jackson hewitt to prepare briley builders’ and forms 1120s u s income_tax return for an s_corporation as well as petitioner’s and mr briley’s joint tax_return for a year not before the court and as briley builders was an s_corporation the amounts reported on its forms 1120s passed through to its shareholders and were reported on petitioner and mr briley’s joint form sec_1040 briley builders did not capitalize its rehabilitation and construction costs of dollar_figure as required by sec_263a instead it improperly treated such costs as currently deductible expenses because of this improper deduction as well as other deductions briley builders reported a net_operating_loss nol of dollar_figure for which respondent disallowed see infra pp the company carried this nol to and petitioner and mr briley’s joint form_1040 reported adjusted_gross_income of dollar_figure no tax due and a refund of dollar_figure on briley builders’ form_1120s the company reported total income of dollar_figure and ordinary business income of dollar_figure an nol carryforward was erroneously reported on petitioner and mr briley’s joint form_1040 as a result petitioner and mr briley’s joint form_1040 reported adjusted_gross_income of dollar_figure and tax owed of dollar_figure on briley builders’ form_1120s the company reported total income of dollar_figure and an ordinary business loss of dollar_figure an nol carryforward was erroneously reported on petitioner and mr briley’s joint form_1040 a sec_2petitioner and mr briley filed a joint form 1040x amended u s individual_income_tax_return for the amended tax_return also sought a dollar_figure refund a result petitioner and mr briley’s joint form_1040 reported adjusted_gross_income of dollar_figure no taxable_income and tax owed of dollar_figure briley builders’ forms 1120s were signed by mr briley as the company’s president and by mr shaft as the return preparer petitioner provided her forms w-2 wage and tax statement for and she signed the form sec_1040 but did not review them iii the underlying tax_court case respondent determined deficiencies in income_tax and penalties against petitioner and mr briley with respect to their and tax years on date respondent issued a notice_of_deficiency with respect to those determinations attached to the notice_of_deficiency was form 4549-a income_tax discrepancy adjustments stating that briley builders had improperly carried forward the alleged nol to and which in turn improperly offset other income on petitioner and mr briley’s income_tax returns the form 4549-a further stated that briley builders had failed to substantiate substantial amounts of deductions claimed on its and forms 1120s petitioner and mr briley mailed a petition to this court on date which was filed on date and assigned docket no the matter was submitted to the court for decision on a fully stipulated basis on date petitioner and mr briley represented themselves on date the court rendered its opinion in briley v commissioner tcmemo_2014_114 vacated and remanded 662_fedappx_305 4th cir a decision was entered on date as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number petitioner and mr briley appealed the court’s decision to the court_of_appeals for the fourth circuit on date the court_of_appeals vacated this court’s decision finding that the petition filed in the tax_court was untimely and remanded the case to the court with instructions to dismiss the petition for lack of jurisdiction we vacated our decision and dismissed the case for lack of jurisdiction on date pursuant to the dismissal of the case respondent assessed the following deficiencies in income_tax and penalties against petitioner and mr briley year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number iv petitioner and mr briley’s divorce proceedings as the underlying case proceeded through this court mr briley assaulted two police officers and was sentenced to six years in prison in petitioner separated from mr briley and initiated divorce proceedings at an unspecified time before date a property settlement agreement property settlement was drafted with respect to the marital assets the property settlement provided that t he wife agrees to relinquish any and all claim title and interest in the husband’s stock ownership of briley builders inc and j b b enterprises inc both virginia corporations in which he is the stockholder the settlement agreement disposed of the marital home as follows the parties own the marital residence as tenants_by_the_entirety the property is subject_to a first and second deed_of_trust and may be subject_to further tax_liens from the irs arising from liability for unpaid income taxes from and the husband agrees to convey all of his right title and interest in the property through his execution and delivery of a quit claim deed of even date with the date of this agreement the wife shall have the sole right to live in this property from the date of this agreement she shall continue to be solely responsible for the payment of all of the mortgage payment real_estate_taxes insurance and maintenance_expenses the husband hereby relinquishes all of his title and interest in said property arising from his marital status as the husband she the wife further indemnifies the husband for any and all liability arising under the first and second deeds of trust secured against this property the property settlement did not mention petitioner’s father-in-law’s deed_of_trust mr briley signed the property settlement before a notary public on date on the same date mr briley signed and had notarized a quitclaim_deed conveying the marital home to petitioner petitioner did not sign the property settlement it remained unexecuted as of the date of trial the property settlement and the quitclaim_deed state that the transfer of the marital home was a result of the divorce proceedings however petitioner introduced a document stating that the marital home was transferred to her as a result of a lawsuit by the two police officers whom mr briley had assaulted in a letter sent to the irs as part of petitioner’s request for innocent spouse relief petitioner’s attorney mr cate stated in mr briley was incarcerated after being convicted of assaulting a police officer and was sentenced to six years in prison mrs briley sought legal counsel to obtain a divorce however because her limited funds caused by the loss of her husband’s income mrs briley was unable to go forward with the divorce at the same time the injured police officer threatened to sue mr briley for the damages he had sustained and because the only asset available to satisfy a judgment against mr briley was the couple’s home her attorney advised mrs briley to have title to the property transferred to her which she did it is important to note that this asset transfer was in no way a fraud on the irs mrs briley was still fully liable for taxes as a joint signatory on all tax returns and the real_estate to which she now held exclusive title was just as exposed to irs collection efforts as it was before the transfer in fact since no lien had been filed the transfer actually protected the interest of the irs over a potential superior judgment lien in favor of the police officer when asked about the discrepancy as to the reason the marital residence was transferred petitioner stated that mr cate must have misunderstood what i was explaining to him ultimately mr briley’s liability insurance carrier paid the judgment obtained by the injured police officers v petitioner’s innocent spouse request on date respondent received petitioner’s timely filed form_8857 request for innocent spouse relief for and through attached to form_8857 was a letter drafted by mr cate explaining petitioner’s request on date petitioner submitted a form 433-a collection information statement for wage earners and self-employed individuals wherein she stated that her house’s current market_value was dollar_figure there were current loans outstanding of dollar_figure and her equity in the house was dollar_figure petitioner submitted a second form 433-a on date wherein she stated that the house’s current market_value was dollar_figure and there were current loans outstanding of dollar_figure because of the formula used by form 433-a petitioner was deemed to have no equity in the home petitioner was unable to explain the 3in calculating the values of personal assets form 433-a directs the filer to enter an asset’s current market_value multiply that amount by and then continued discrepancy between the two forms 433-a nor did she claim any change_in_circumstances between the filing dates of the two forms nor did she address the fact that neither form 433-a reflected the amounts evidenced in the two bank loans and the deed_of_trust see supra pp on date respondent issued a final_determination denying petitioner relief under sec_6015 c and f the determination_letter stated that it would not be unfair to hold petitioner liable for the understatement_of_tax on the joint and income_tax returns because petitioner knew or had reason to know of the items causing the tax debt opinion i introduction to relief from joint_and_several_liability in general married taxpayers who file a joint federal_income_tax return are jointly and severally liable for the tax reported or reportable on the tax_return sec_6013 but under limited circumstances set forth in sec_6015 a spouse who has made a joint_return may elect to seek relief from joint_and_several continued subtract the outstanding loan balance to establish the asset’s total value thus petitioner entered the market_value of the home dollar_figure and multiplied that amount by resulting in a product of dollar_figure subtracting the loan balance of dollar_figure resulted in a value of dollar_figure pursuant to the form’s instructions petitioner reported her equity in the home as zero liability petitioner seeks such spousal relief under subsections b and f of sec_6015 ii sec_6015 relief a introduction sec_6015 provides that a taxpayer will be relieved of liability for an understatement_of_tax if a a joint_return was made for the taxable_year in question b on such return there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse c the requesting spouse establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the deficiency attributable to the understatement and e the requesting spouse elects to invoke the benefits of subsection b within two years after the date the secretary has begun collection actions with respect to the requesting spouse the requirements of sec_6015 are conjunctive failure to satisfy any one precludes relief 119_tc_306 aff’d 101_fedappx_34 6th cir and the requesting spouse bears the burden of proving entitlement to sec_6015 relief id pincite respondent concedes that petitioner satisfies the requirements of sec_6015 b and e petitioner and mr briley filed joint tax returns for the years involved the understatements are attributable to mr briley and she sought relief within the two-year collection limitations_period but asserts that she does not meet the requirements of subparagraphs c the requesting spouse must establish that he she did not know and had no reason to know of the understatement_of_tax on the return sec_4 and d it would be inequitable to hold the requesting spouse liable for the deficiency b sec_6015 reason to know sec_6015 requires that the spouse requesting relief must establish that he she did not know and had no reason to know of the understatement_of_tax on the return a taxpayer who signs a return is generally charged with constructive knowledge of its contents in establishing that a taxpayer had no reason to know the taxpayer must show that she was unaware of the circumstances that gave rise to the error and not merely unaware of the tax consequences sec_6015 does not protect a spouse who turns a blind eye to the requirement in sec_6015 is virtually identical to the same requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis doyel v commissioner tcmemo_2004_35 wl at facts readily available to her 132_tc_203 citations omitted an individual has reason to know of the understatement if a reasonably prudent taxpayer in her position at the time she signed the return could be expected to know that the return contained the understatement 121_tc_73 see sec_1_6015-2 income_tax regs consequently the requesting spouse has a duty_of inquiry with respect to the income_tax return filed 114_tc_276 abrogated on other grounds by 132_tc_203 the duty_of inquiry is subjective focusing on the individual seeking relief id pincite smith v commissioner tcmemo_2009_237 factors to be considered in making this determination are the requesting spouse’s level of education the requesting spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the culpable spouse’s evasiveness and deceit concerning the couple’s finances see 992_f2d_1256 2d cir aff’g tcmemo_1992_228 butler v commissioner t c pincite we believe petitioner had reason to know of the understatement_of_tax on her and mr briley’s joint form_1040 for each of the years involved petitioner was college educated even a cursory review of each year’s tax_return would have revealed that the return reported a large negative income and caused a reasonably prudent individual in the shoes of petitioner to question the accuracy of the negative income admittedly much of the negative income in and arises from nol carryforwards and petitioner does not have a financial education see wang v commissioner tcmemo_2014_206 at citing 595_f3d_338 6th cir aff’g t c memo but having a sophisticated financial education is not necessary to understand petitioner’s and mr briley’s joint tax returns petitioner testified she was sure briley builders made money from through including each of the years involved yet in briley builders reported a large loss resulting in petitioner’s and mr briley’s joint form_1040 reporting an income of dollar_figure as a reasonably prudent taxpayer petitioner had a duty to question mr briley or mr shaft as to how an ostensibly profitable company such as briley builders could lose so much money see 112_f3d_1258 5th cir tax returns setting forth ‘dramatic deductions’ will generally put a reasonable taxpayer on notice that further investigation is warranted aff’g in part rev’g in part tcmemo_1995_572 levin v commissioner tcmemo_1987_67 explaining that the spouse requesting relief had a duty to inquire about large deductions reported on the face of the joint tax_return and could not escape her responsibilities by ignoring the contents of the return when signing aside from petitioner’s testimony that mr briley misrepresented her ownership_interest and position as an officer in briley builders there is nothing in the record to indicate that mr briley was deceitful or evasive with respect to his and petitioner’s personal finances thus petitioner cannot escape her responsibility to be informed of the contents of the joint tax_return consequently we find that petitioner had reason to know of the understatements on each of the returns for the years involved within the meaning of sec_6015 we thus hold that petitioner is not entitled to the requested relief from joint_and_several_liability under sec_6015 iii sec_6015 equitable relief sec_6015 provides equitable relief under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency and relief is not available to the requesting spouse under subsection b or c the requesting spouse has the burden of proving that he she is entitled to relief alt v commissioner t c pincite we apply a de novo scope and standard of review in reviewing the requesting spouse’s prayer for relief porter v commissioner t c pincite the commissioner published revproc_2013_34 2013_43_irb_397 outlining factors the irs normally considers in deciding whether sec_6015 relief should be granted revproc_2013_34 sec_4 i r b pincite sets forth a three-step procedure to be followed by the irs in evaluating spousal requests for relief section dollar_figure lists seven threshold conditions which must be met section dollar_figure lists circumstances in which the irs will make streamlined relief determinations and section dollar_figure sets forth nonexclusive factors that the irs will consider in determining whether equitable relief should be granted because it would be inequitable to hold a requesting spouse jointly and severally liable 5while this court is not bound by irs revenue procedures we often look to them for guidance hollimon v commissioner tcmemo_2015_157 at see 136_tc_432 a threshold conditions the first step of the three-step procedure consists of seven threshold conditions found in revproc_2013_34 sec_4 i r b pincite that must be met the requesting spouse filed a joint_return for the taxable_year for which he she seeks relief relief is not available under sec_6015 or c the claim is timely filed no assets were fraudulently transferred between the spouses the nonrequesting spouse did not transfer disqualified assets as that term is defined by sec_6015 to the requesting spouse if the nonrequesting spouse did transfer such a disqualified_asset relief is only available to the extent the income_tax_liability exceeds the value of the disqualified assets no knowledge of the filing of a fraudulent return and liability is attributable in full or in part to an item of the nonrequesting spouse if the liability is partially attributable to the requesting spouse then relief can only be considered for the portion of the liability attributable to the nonrequesting spouse nonetheless the irs will consider granting relief regardless of whether the understatement deficiency or underpayment is attributable in full or in part to the requesting spouse if any of the following exceptions apply a attribution solely due to the operation of community_property law b nominal ownership by the requesting spouse c misappropriation of funds by the nonrequesting spouse d abuse of the requesting spouse by the nonrequesting spouse which prevented him her from challenging the treatment of any items on the return or questioning the payment of any balance due reported on the return or e fraud committed by the nonrequesting spouse respondent asserts that petitioner fails to meet condition no fraudulent transfer of assets and condition no transfer of disqualified assets fraudulent transfer on brief respondent states that the transfer of an asset with the intention of avoiding tax qualifies as an asset that was transferred as part of a fraudulent scheme respondent thus implies that mr briley and petitioner transferred the marital home with the intention of defrauding the irs sec_1_6015-1 income_tax regs provides that a fraudulent scheme includes a scheme to defraud the service or another third party and we have previously found a fraudulent scheme exists when spouses transfer property with the intent to hide the transfer see chen v commissioner tcmemo_2006_160 wl at but the record in this case contains no evidence to support a position that petitioner concealed from or misrepresented to the irs facts concerning the transfer of the marital home from the irs see 317_us_492 91_tc_874 hence on the basis of the record in this case with regard to petitioner’s eligibility for spousal relief under sec_6015 we hold that assets were not fraudulently transferred between spouses condition disqualified assets sec_6015 defines a disqualified_asset in general to be a ny property or right to property transferred to an individual making the election under this subsection with respect to a joint_return by the other individual filing such joint_return if the principal purpose of the transfer was the avoidance of tax or payment of tax sec_6015 provides the following presumption with respect to classifying assets as disqualified for purposes of clause i except as provided in subclause ii any transfer which is made after the date which i sec_1 year before the date on which the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent shall be presumed to have as its principal purpose the avoidance of tax or payment of tax sec_6015 provides subclause i shall not apply to any transfer pursuant to a decree of divorce or separate_maintenance or a written instrument incident to such a decree or to any transfer which an individual establishes did not have as its principal purpose the avoidance of tax or payment of tax we agree with respondent’s assertion that the marital home constitutes a disqualified_asset in this regard we are mindful that the quitclaim_deed transferring the property to petitioner from mr briley was entered into on date well after respondent issued the notice_of_deficiency in the underlying matter petitioner has not demonstrated that she falls under the exception of sec_6015 as of the date of trial petitioner remained married to mr briley hence there is no divorce decree petitioner provided the court with the date property settlement between her and mr briley but she never signed it petitioner alleges that she had valid nontax purposes for the transfer of the marital home but her credibility in this regard is eroded by her shifting statements petitioner introduced a letter from her divorce attorney mr scholar stating that the deed transferring the marital home to her was filed pursuant to the terms of an unexecuted property settlement but on the basis of the statements in mr cate’s letter to the irs that the marital home was transferred to petitioner to protect the home from judgment in a lawsuit against mr briley related to his assault case we question the veracity of the statements made in mr scholar’s letter moreover we are concerned by the shifting value of the marital home reported on the forms 433-a petitioner submitted to the irs which affects the question of whether the income_tax_liability exceeded the value of the home and if so to what extent and finally we are skeptical as to the bona fides of the alleged note giving rise to the lien against the house set forth in petitioner’s father-in-law’s deed_of_trust in sum we hold that condition no transfer of disqualified assets occurred was not met b equitable relief factors revproc_2013_34 sec_4 i r b pincite provides a list of nonexclusive factors to be weighed by the commissioner in making a decision they include a marital status ie do the spouses remain together b economic hardship c knowledge or reason to know of the understatement by the requesting spouse d legal_obligation arising from a divorce decree or other binding agreement e significant benefit gained by the requesting spouse f compliance with income_tax laws and g mental or physical health at the time of filing the request for relief no single factor is determinative and all factors are considered and weighted appropriately kellam v commissioner tcmemo_2013_186 at the parties agree that factors a b d and g are neutral accordingly we limit our inquiry to factors c knowledge or reason to know of the understatement by the requesting spouse e significant benefit gained by the requesting spouse and f compliance with income_tax laws knowledge or reason to know under this factor we examine whether the requesting spouse knew or had reason to know that there was an understatement or deficiency on the joint income_tax return or knew or had reason to know that the nonrequesting spouse would not or could not pay a reported but unpaid tax_liability see revproc_2013_34 sec_4 c ii i r b pincite the factors enunciated in the revenue_procedure are essentially the same as those relied upon by sec_6015 as discussed supra pp petitioner had reason to know of the understatements of tax this factor weighs against relief significant benefit under this factor we consider whether the requesting spouse received a significant benefit beyond normal support from not paying the unpaid income_tax_liability revproc_2013_34 sec_4 e i r b pincite normal 6there was no underpayment_of_tax reported on the joint_return for either of the years involved support is measured by the circumstances of the particular parties porter v commissioner t c pincite this factor will weigh in favor of relief only if the nonrequesting spouse significantly benefited from not paying the unpaid tax or understatement and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment id as examples the revenue_procedure points to lavish lifestyles such as owning luxury assets and taking expensive vacations respondent presented no evidence of such exorbitant spending and we do not believe that this factor tilts one way or the other in favor of granting or denying relief we therefore accept petitioner’s invitation to consider this factor neutral compliance with income_tax laws because petitioner remained married to mr briley and filed separate returns after the years involved we consider whether she was in compliance with the tax laws for tax years after see revproc_2013_34 sec_4 f iii i r b pincite petitioner failed to file an income_tax return with respect to petitioner offers no explanation as to why she failed to file a tax_return for that year this factor weighs against relief c conclusion after considering all of the facts and circumstances we find two factors weighing against relief with the remaining factors neutral we thus conclude that it would not be inequitable to hold petitioner liable for the payment of tax in this matter to reflect the foregoing decision will be entered for respondent
